OVERTON, Justice,
dissenting.
I would accept jurisdiction and quash the decision of the Fourth District Court of Appeal.
I dissent for the same reasons expressed in my opinion concurring in result only in the case of MacKenzie v. Super Kids Bargain Store, Inc., 565 So.2d 1332 (Fla.1990).
This case is more egregious than Mac-Kenzie. In this case, the opposing law firm contributed $3,850 to the judge’s campaign, which constituted 17.5% of the judge’s campaign contributions. The Code of Judicial Conduct, in Canon 3(C)(1), expressly states that “[a] judge should disqualify himself in a proceeding in which his impartiality might reasonably be questioned.” That canon is intended to assure and protect judicial integrity. Common sense dictates the conclusion that the judge’s impartiality may reasonably be questioned in this case. To allow a judge to preside under the circumstances in this case places the integrity of the judicial system in a subservient role to the political process.